Citation Nr: 0020953	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  96-18 291A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for diabetes mellitus, 
currently rated as 40 percent disabling.

2.  Entitlement to service connection for generalized anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to 
September 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois. 

In a statement in submitted in February 1997, the veteran 
expressed a desire to reopen a claim service connection for 
residuals of a mouth injury incurred in service.  It does not 
appear from the record that the RO has responded to this 
application to reopen.  Therefore, it is referred to the RO 
for appropriate action.

The claim for an increased rating for diabetes mellitus will 
be addressed in the remand at the end of this action.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim for service connection for 
generalized anxiety disorder has been obtained.

2.  The veteran's generalized anxiety disorder originated 
during his active duty service.

CONCLUSION OF LAW

The veteran's generalized anxiety disorder was incurred in 
active duty.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that service connection for drug 
abuse was denied in an unappealed rating decision of April 
1982, but service connection for the veteran's anxiety 
disorder was not denied in this rating decision or any other 
unappealed rating decision.  

The Board has found the veteran's claim for service 
connection for generalized anxiety disorder to be well 
grounded.  In addition, the Board is satisfied that all 
available evidence pertinent to the claim has been obtained 
and that no further assistance to the veteran is required in 
order to comply with 38 U.S.C.A. § 5107 (a).

Factual Background

Review of the veteran's service medical records shows that at 
the time of his enlistment examination in December 1977, no 
psychiatric disability was noted.  Beginning in June 1978, 
the veteran was seen by service examiners for insomnia.  In 
an August 1978 record, an examiner reported that the 
veteran's tension state continued; the examiner prescribed 
Valium.  In August 1980, the veteran was seen for his 
diabetic condition.  The examiner noted that the veteran had 
been anxious over the previous two hours.  The veteran was 
again prescribed medication to aid in sleep.  The examiner 
diagnosed anxiety reaction - gastritis.  No psychiatric 
disability was noted on the veteran's service separation 
examination conducted in July 1980.

The veteran underwent VA psychiatric examination in February 
1982.  The examiner observed that the veteran's mood was 
unstable and his emotions unpredictable; the veteran admitted 
to crying without any reason.  The examiner reported that the 
veteran had difficulty concentrating during the interview and 
he exhibited poor memory for recent events, vague and 
irrelevant proverb interpretation, and poor to borderline 
insight and judgment.  The examiner diagnosed unspecified 
substance dependence.  

The veteran was admitted to a VA medical facility in June 
1982 for detoxification.  The discharging physician entered 
an Axis I psychiatric diagnosis of continuous mixed or 
unspecified substance abuse.  

VA psychiatric examination was again performed in July 1995.  
The VA examiner noted that the veteran had been treated for 
depression and anxiety at Fort Sam Houston and that he was 
prescribed Elavil and psychotherapy.  The veteran complained 
of suffering anxiety attacks.  After psychiatric examination 
of the veteran, the examiner diagnosed a generalized anxiety 
disorder and history of substance abuse.  

At his personal hearing held in February 1998, the veteran 
testified that he was prescribed antidepressants for anxiety 
and depression while serving at Fort Sam Houston in 1978.  He 
also reported receiving psychiatric treatment at the VA 
Medical Center in Cleveland, Ohio, and that he was currently 
receiving psychiatric treatment at the Westside VA Medical 
Center in Chicago, Illinois.  

The veteran was most recently examined by VA for psychiatric 
disability in January 1999.  According to the report, the VA 
examiner reviewed the veteran's claims file prior to the 
examination.  The veteran reported prior treatment for 
depression in 1995 and 1996.  The examiner noted that the 
veteran suffered frequent and severe cyclical psychiatric 
symptoms.  The veteran complained of anxiety and frequent 
feelings of stress.  Pertinent psychiatric findings included 
long- and short-term memory loss and severe sleep impairment, 
including nightmares.  The examiner also noted that the 
veteran was not able to maintain long-term social 
relationships and that he was generally apathetic.  The 
examiner reported that the veteran's memory impairment was 
apparently associated with intense levels of stress and 
anxiety.  The veteran reported that he was first treated for 
his anxiety reactions in service in 1978 and that the rigors 
of military life caused him constant stress.  The examiner 
offered Axis I diagnoses of general anxiety and bipolar 
disorders.  The examiner also opined that the stress of the 
veteran's military service "either originated or aggravated 
the [general anxiety disorder] . . . ."  Thus, the examiner 
opined that the veteran's generalized anxiety disorder 
appeared to be service connected.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The record reflects that the veteran received inservice 
treatment for tension and an anxiety reaction.  He was 
prescribed medication during service to alleviate his stress 
and insomnia.  In addition, two clear diagnoses of a 
generalized anxiety disorder were made in 1995 and 1999, one 
of which was linked to the veteran's military service.  
Although the opinion of the VA examiner assessing the veteran 
in January 1999 was not definitive, the opinion does 
constitute cognizable medical evidence weighing in favor of 
service connection.  In light of the inservice evidence of 
psychiatric treatment and the post-service medical opinion 
linking the veteran's current generalized anxiety disorder to 
service, the Board is satisfied that service connection is 
warranted for this disability.  


ORDER

Service connection for generalized anxiety disorder is 
granted.


REMAND

At his February 1998 personal hearing, the veteran testified 
that he was receiving medical treatment for his diabetes 
mellitus at the Westside VA Medical Center.  The veteran's 
claims file was transferred to the jurisdiction of the 
Chicago RO in August 1992.  Prior to that time, he received 
treatment for his diabetes at the Cleveland VA Medical 
Center.  In a report of contact dated in March 1998, it was 
noted that the VA Medical Center in Cleveland, Ohio indicated 
that the veteran's outpatient treatment records had been 
transferred to the VA Medical Center in Danville, Illinois in 
1991.  A records request form received at the RO in March 
1998 contains a handwritten note stating that no treatment 
records for the veteran were located at the Danville VA 
Medical Center, but a volume of records was located at the 
Peoria outpatient clinic and a further volume was located at 
the Westside VA Medical Center in Chicago, Illinois.  Review 
of the record fails to reveal further efforts by the RO to 
obtain the veteran's VA treatment records. 

Effective June 6, 1996, VA revised the Rating Schedule with 
respect to endocrine system disabilities.  61 Fed. Reg. 20446 
(1996).  The veteran filed his claim for increase in July 
1995.  The United States Court of Appeals for Veterans Claims 
(Court) has held that where the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant applies unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Marcoux v. Brown, 9 Vet. App. 29 (1996); Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

In a precedent opinion dated in April 2000, the VA General 
Counsel held that if an amended regulation is more favorable 
to the veteran, the amended regulation should be applied to 
rate the veteran's disability for periods from and after the 
effective date of the amendment and the prior version of the 
regulation should be applied to rate the disability for any 
period preceding the effective date of the amendment.  
VAOPGCPREC 3-2000.

The RO issued the statement of the case in this matter in 
April 1996 before the effective date of the regulatory 
change.  In no subsequent supplemental statement of the case 
has the RO properly informed the veteran of the revised 
regulatory criteria for endocrine system disabilities.  

In light of the need for further development of the diabetes 
mellitus rating issue, the Board is of the opinion that 
further medical evaluation of the disability is also 
warranted in order to insure a complete and up-to-date 
medical record.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and non-VA, who may possess additional 
records pertinent to his claim for an 
increased rating for diabetes mellitus.  
When the requested information and any 
necessary authorization have been 
received, the RO should attempt to obtain 
copies of all pertinent records which 
have not already been obtained.  In any 
event, the RO should obtain copies of all 
available treatment records for the 
veteran from the VA outpatient clinic in 
Peoria, Illinois, and the Westside VA 
Medical Center in Chicago, Illinois. 

2.  Then, the RO should arrange for an 
examination of the veteran by a physician 
with appropriate expertise to determine 
the extent of impairment from the 
veteran's diabetes mellitus.  Any 
indicated studies should be performed.  
The examiner should be given a copy of 
the applicable current and pre-amendment 
rating criteria for rating diabetes 
mellitus found at 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  All indicated 
tests must be conducted, and the 
examiner's findings must address the 
presence or absence of the manifestations 
described in rating schedule.  The 
examiner should also comment on the 
extent to which the veteran's diabetes 
mellitus interferes with his ability to 
work.  The supporting rationale for any 
opinion expressed should also be 
provided.  The claims file must be made 
available to and reviewed by the 
examiner, and the examination report 
should reflect that the claims file was 
reviewed.

3.  The RO should review the examination 
report resulting from the above-requested 
development and assess compliance with 
the above instructions.  If the RO 
determines that the examination report 
does not adequately address the 
instructions contained in this REMAND, 
the report should be returned to the 
examiner for corrective action.

4.  Then, the RO should undertake any 
other indicated development and 
thereafter readjudicate the issue of 
entitlement to an increased rating for 
diabetes mellitus, to include 
consideration of the former and current 
rating criteria. 

5.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case 
containing an exposition of the rating 
criteria currently in effect for diabetes 
mellitus, and be afforded an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 



